Electronically Filed
                                                          Supreme Court
                                                          SCWC-30694
                                                          12-JUL-2013
                                                          01:54 PM




                               SCWC-30694

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       AOAO QUEEN EMMA GARDENS and TOUCHSTONE PROPERTIES, LTD.,
             Respondents/Appellants-Respondents/Appellees,

                                  vs.

                 TOMMY WAI HUNG MA and SINDY YEE MA,
            Petitioners/Appellees-Petitioners/Appellants,

                                  and

                  OFFICE OF ADMINISTRATIVE HEARINGS,
            CONDOMINIUM DISPUTE RESOLUTION PILOT PROGRAM,
             DEPARTMENT OF COMMERCE AND CONSUMER AFFAIRS,
                            STATE OF HAWAI#I,
                    Respondents/Appellees/Appellees.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 30694; CIVIL NO. 09-1-1257)

         ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            Upon review of the record, it appears that: (1) prior

to the issuance of the judgment on appeal, Plaintiffs/Appellees/

Petitioners-Appellants Tommy Wai Hung Ma and Sindy Yee Ma

(Petitioners) filed an Application for Writ of Certiorari to the

Hawai#i Supreme Court or Alternatively for Transfer (Hawai#i Rules
of Appellate Procedure (HRAP) Rule 40.1, 40.2) challenging the

denial of attorneys’ fees; (2) after the issuance of the judgment

on appeal, Petitioners requested, and the appellate clerk

entered, a thirty-day extension of time to file an application

for a writ of certiorari; (3) Petitioners should raise all issues

related to this case, including the denial of attorneys’ fees, in

a single application for writ of certiorari; and (4) the

application for transfer is untimely.   Therefore,

          IT IS HEREBY ORDERED that the Application for Writ of

Certiorari to the Hawai#i Supreme Court or Alternatively for

Transfer (HRAP Rule 40.1, 40.2) is dismissed.   This dismissal is

without prejudice to Petitioners filing, within the time provided

by the June 17, 2013 clerk’s extension, an application for a writ

of certiorari, which may include the points presented in the

dismissed application.

          DATED: Honolulu, Hawai#i, July 12, 2013.

Stephen M. Shaw,                /s/ Mark E. Recktenwald
for petitioners
                                /s/ Paula A. Nakayama
Keith K. Hiraoka,
Shannon L. Wack,                /s/ Simeon R. Acoba, Jr.
Jodie D. Roeca,
for respondents                 /s/ Sabrina S. McKenna
AOAO Queen Emma
Gardens and Touchstone          /s/ Richard W. Pollack
Properties, Ltd.




                                2